Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is a DIV of 15/358,636 11/22/2016 ABN, 15/358,636 is a CON of 14/178,869 02/12/2014 PAT 9,603,728, and 14/178,869 has PRO 61/765,412 02/15/2013.
DETAILED ACTION
Election/Restrictions
Claims 6, 8-9, and 16 have been amended. The requirement for the species election have been withdrawn in view of the Applicant’s amendment dated 11/21/2022. Application’s election of Invention I, claims 1-16, drawn to a product of a bio-erodible endoprosthesis mad of Mg-based alloy, C22F1/06 without traverse. Claims 17-20 are withdrawn from consideration as being directed to non-elected claims and Claims 1-16, remain for examination, wherein claim 1 is an independent claim.
Information Disclosure Statement
IDS(s) filed on 1/22/2021 and 11/21/2022 have been deleted since they do not include specific reference(s) with proper publication date and case 15/358,626 has been abandoned. It has further noted that two IDS include the same information.
Claim Objections
Claim 11 is objected to because of the following informalities: the “Mg17Al12” in the instant claim should be amended as “Mg17Al12”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “comprising Mg and one or more additional alloy elements” (lns.2-3), and the claim also recites “the bioerodible Mg alloy comprises Al” (lns.7-8), which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. for examination purpose, the broad recitation is considered as the limitation of the instant claim.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, claim 16 recites the limitation of “the fully manufactured non-sterile or sterile finished product” on lns.1-2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In the instant case, claims 2-16 depends on claim 1, “the endoprosthesis” in the instant claims 2-16 does not include in the instant claim or the corresponding independent claim 1, which should be amended as “the bioerodible endoprosthesis”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For examination purpose, it assumes “the endoprosthesis” is assumed as the “the bioerodible endoprosthesis” (refer to the instant claim and claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5-6, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gerold (US-PG-Pub 2013/0041455 A1, thereafter PG’455).
Regarding claim 1, PG’455 teaches a biodegradable Mg alloy for an implant stent (Abstract and par.[0014] of PG’455), which reads on the Bio-erodible Mg alloy for an endoprosthesis as recited in the instant claim. PG’455 teaches applying Mg-REM alloy manufactured by micro-extruding process to obtain 2-15 m equiaxed grain size (Par.[0014] and Fig.6-7 of PG’455), which overlaps the claimed grain diameter of less or equal to 5 m of the equiaxed grain size of the Mg-rich as recited in the instant claim. PG’455 further teaches controlling the precipitate particles with the size 1-10 m less than 1.5% (par.[0117] and Fig.7 of PG’455), that means more than 98.5% precipitate particles has particle size less than 1 m, which overlaps the average longest dimension of the second phase precipitates as recited in the instant claim. This position can further evidenced by Fig.7 disclosed by PG’455. Overlapping in the size of the Mg-rich grain and precipitates create a prima facie case of obviousness. MPEP 2144.05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the size of the Mg-rich grain and precipitates ranges in order to obtain the desired properties (par.[0091] and [0094] of PG’455). PG’455 provides examples of forming the second phase precipitates along the Mg-rich grain boundaries and there are no twin band being observed in the Mg-grains (Fig.1-8 of PG’455), which read on the claimed limitations in the instant claim.
Regarding claim 3, PG’455 provides examples of forming the second phase precipitates along the Mg-rich grain boundaries (Fig.1-8 of PG’455) and the magnificent of observation in Fig.1-8 of PG’455 are within the claimed magnificent range as recited in the instant claim, which reads on the claimed limitations in the instant claim.
Regarding claims 5-6, PG’455 provides examples of forming the second phase precipitates along the Mg-rich grain boundaries and there are no twin band being observed in the Mg-grains (Fig.1-8 of PG’455), which read on the claimed limitations in the instant claims.
Regarding claim 12, PG’455 teaches applying Mg-REM alloy including Ca, Zn, and Gd (Par.[0038]-[0051] of PG’455)

Claims 4, 7-11, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over PG’455 in view of Papirov et al (US 8,202,477 B2, thereafter US’477).
Regarding claim 4, PG’455 teaches controlling the precipitate particles with the size 1-10 m less than 1.5% (par.[0117] and Fig.7 of PG’455), that means more than 98.5% precipitate particles has particle size less than 1 m, which overlaps the average longest dimension of the second phase precipitates as recited in the instant claim. PG’455 does not specify having an average grain diameter of less than or equal to 1 micron as recited in the instant claim. US’477 teaches a Mg based alloy (Abstract, examples and claims of US’477) manufactured by repeated alternation of extrusion to obtain ultra-fine grain (UFG) size of 0.3-1.0 micron (Col.10, lin.65 to Col.11, ln.13 of US’477), which is within the claimed grain size range. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain UFG by repeated alternation of extrusion as demonstrated by US’477 for the MG alloy of PG’455 in order to provide high operational properties of the Mg alloy (Col.10, lin.65 to Col.11, ln.13 and example 1 of US’477).
Regarding claims 7-9, Regarding claim 3, PG’455 provides examples of forming the second phase precipitates along the Mg-rich grain boundaries (Fig.1-8 of PG’455). PG’455 does not specify beta phase in the precipitates as recited in the instant claims. US’477 teaches forming beta phase in the alloy (Col.2, lns.41-59 of US’477). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain beta phase precipitates as demonstrated by US’477 in the grain boundary phase of PG’455 in order to provide high operational properties of the Mg alloy (Col.10, lin.65 to Col.11, ln.13 and example 1 of US’477).
Regarding claims 10-11 and 16, the claimed properties, for example elastic modulus, YS, TS, and tensile reduction in area (cl.10), grain-boundary precipitates comprising Mg17Al12 (cl.11), or corrosion resistance (cl.16) are fully depend on the materials and their manufacturing. PG’455 in view of US’477 teaches the same Mg based alloy manufactured by the same extrusion process with the same two-phase microstructures, similar equiaxed grain size, and particle size for the same biodegradable implant application as recited in the instant invention, the claimed properties would be highly expected in the Mg alloy of PG’455 in view of US’477. MPEP 2112 01 and 2145 II. Actually, both PG’455 US’477 provide mechanical and corrosion properties of the Mg based alloy (Table 4 of PG’455 and examples of US’477), for example US’477 provides example having 190 MPa YS; 275 MPa TS; 29% elongation; and corrosion ratio of 1.8mg/cm2/day (Example 2 of US’477), which reads on the claimed TS, YS, and corrosion rate as recited in the claims.

Claims 2 and 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over PG’455 in view of Faure et al (US 5,073,207, thereafter US’207).
Regarding claims 2 and 13, PG’455 teaches a biodegradable Mg alloy for an implant stent application (Abstract and par.[0014] of PG’455). PG’455 does not specify the alloy composition as recited in the instant claims. US’207 teaches an Mg based alloy having at least 290 MPa TS and at least 5% elongation (abstract, examples, and claims of US’207). US’207 provides example including: 7wt%Al; 1.5wt%Zn; 0wt%Mn; 1.0wt%Nd; and Mg as base element (Example 4 in table 1 of US’207). All of the alloy elements are within the claimed alloy composition ranges. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the Mg alloy of US’207 for the implant stent of PG’455 since US’207 specify the two phases microstructures (Col.3, lns.26-30 of US’207) and improved mechanical and corrosion resistance properties (Abstract, table 1-2 of US’207).  

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over PG’455 in view of Guo et al (US 2013/0090741 A1, thereafter PG’741).
Regarding claim 14, PG’455 teaches a biodegradable Mg alloy for an implant stent application (Abstract and par.[0014] of PG’455). PG’455 does not specify the struts features as recited in the instant claim. PG’741 teaches an Mg based alloy for a stent (Abstract, Fig.1, and claims of PG’741). PG’741 specify applying a plurality of struts and provides embodiment having a single wire to form the struts (Fig.1 and par.[0034] of PG’741), which reads on the struts having a width to thickness ratio of less than 1.2 as recited in the instant claim. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply single wire for a plurality of struts as demonstrated by PG’741 in the stent of PG’455 in order to obtain a desired bio-absorbable Mg-based alloy stent (abstract, Fig.1, and par.[0002] and [0034] of PG’741).
  Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over PG’455 in view of Oishi et al (US 2013/0333809 A1, thereafter PG’809).
Regarding claim 15, PG’455 does not specify the endoprosthesis having a surface finish of Ra less than 0.5m as recited in the instant claim. However, Applying surface treatment for an Mg alloy material in order to decrease the surface roughness is well-known technique as evidenced by PG’809. PG’809 teaches an anti-corrosion surface treatment to an Mg alloy material (Abstract and par.[0043] of PG’809). PG’809 provides examples with surface Ra of about 0.5m or less (Table II and par.[0066] of PG’809), which is the same roughness as recited in the instant claim. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply surface treatment on Mg alloy to obtain desired roughness as evidenced by PG’809 for the Mg-alloy stent of PG’455 in order to obtain a smooth surface (Par.[0066] of PG’809). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3-12, and 14-16 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over Claims 1-17 of copending application No. 14/527,317, updated as US 9,522,220 B2 (listed in IDS filed on 2/1/2017).
Regarding claims 1, 3-12, and 14-16, although the conflicting claims are not identical, they are not patentable distinct from each other because the claims 1-17 of copending application 14/527,317, updated as US 9,522,220 B2 because the claims 1-17 of copending application 14/527,317, updated as US 9,522,220 B2 teaches a similar bioerodible Mg alloy as recited in the instant claims. Claims 1-17 of copending application 14/527,317, updated as US 9,522,220 B2 teach Mg alloy with equiaxed Mg-rich solution phase and precipitates phase on grain boundary, which are similar Mg alloy features as recited in the instant claims. Claims 1-17 of copending application 14/527,317, updated as US 9,522,220 B2 teach Mg alloy properties (cl.9) and stent application (cl.16-17), which are similar features as recited in the instant claims 1-16. Thus, no patentable distinction was found in the instant claims in view of the claims of copending applications 14/527,317, updated as US 9,522,220 B2. 
Claims 2 and 13 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over Claims 1-17 of copending application No. 14/527,317, updated as US 9,522,220 B2 (listed in IDS filed on 2/1/2017) in view of Faure et al (US 5,073,207, thereafter US’207).
Regarding claims 2 and 13, claims 1-17 of copending application 14/527,317, updated as US 9,522,220 B2 do not specify the Al range as recited in the instant claims. US’207 teaches an Mg based alloy having at least 290MPa TS and at least 5% elongation (abstract, examples, and claims of US’207). US’207 provides example including: 7wt%Al; 1.5wt%Zn; 0wt%Mn; 1.0wt%Nd; and Mg as base element (Example 4 in table 1 of US’207). All of the alloy elements are within the claimed alloy composition ranges. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the Mg alloy of US’207 for the implant stent of claims 1-17 of copending application 14/527,317, updated as US 9,522,220 B2 since US’207 specify the two phases microstructures (Col.3, lns.26-30 of US’207) and improved mechanical and corrosion resistance properties (Abstract, table 1-2 of US’207).
Conclusion                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIE YANG/Primary Examiner, Art Unit 1734